Territory of Michigan, to wit;
The United States to the Marshal of the territory of Michigan Greeting: You are hereby Commanded to take the body of Pierre Caroline, if he may be found within the Said territory, and him Safely Keep, So that you may have his body before the Judges of our Supreme Court, now Sitting at Detroit, in and for the Said Territory, to answer the United States, on a bill of indictment for larceny, found against him by the Grand Inquest of the body of the Said territory; and of this writ make due return. Witness Augustus B. Woodward Chief Judge of the territory of Michigan, this nineteenth day of September one thousand eight hundred five.
Peter Audrain
Clerk

[In the handwriting of Peter Audrain]